Filed Pursuant to Rule424(b)(3) File Number 333-182780 Prospectus Supplement No. 6 To Prospectus dated August 13, 2012 POSITIVEID CORPORATION Shares of Common Stock This Prospectus Supplement No. 6 supplements the Prospectus dated August 13, 2012 relating to the resale by the selling stockholders of up to 34,000,000 shares of our common stock.This Prospectus Supplement No. 6 includes the attached Quarterly Report on Form 10-Q as filed by us with the Securities and Exchange Commission on November 16, 2012. This Prospectus Supplement No. 6 should be read in conjunction with, and may not be delivered or utilized without, the Prospectus and all other amendments or supplements to the Prospectus.This Prospectus Supplement No. 6 is qualified by reference to the Prospectus and any other amendments or supplements to the Prospectus, except to the extent that the information in this Prospectus Supplement No. 6 updates and supersedes the information contained in the Prospectus and any other amendments or supplements to the Prospectus. INVESTING IN THESE SECURITIES INVOLVES RISKS. YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS BEGINNING ON OF THE PROSPECTUS BEFORE PURCHASING THE COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS SUPPLEMENT NO. 6, THE PROSPECTUS OR ANY OTHER AMENDMENTS OR SUPPLEMENTS TO THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement No. 6 is November 16, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-33297 POSITIVEID CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 06-1637809 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 1690 South Congress Avenue, Suite201 Delray Beach, Florida 33445 (561)805-8008 (Address of principal executive offices, (Registrant’s telephone number, including area code) including zip code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of each of the issuer’s classes of common stock as of the close of business on November 5, 2012 is as follows: Class Number of Shares Common Stock: $0.01 Par Value POSITIVEID CORPORATION TABLE OF CONTENTS PART I —FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets — September 30, 2012 (unaudited) and December 31, 2011 1 Unaudited Condensed Consolidated Statements of Operations — Three and Nine Months Ended September30, 2012 and 2011 2 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit — Nine Months Ended September 30, 2012 3 Unaudited Condensed Consolidated Statements of Cash Flows — Nine Months Ended September 30, 2012 and 2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 23 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM4. CONTROLS AND PROCEDURES 31 PART II — OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 31 ITEM1A. RISK FACTORS 32 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM5. OTHER INFORMATION 32 ITEM6. EXHIBITS 32 SIGNATURES 33 PART I — FINANCIAL INFORMATION Item1. Financial Statements POSITIVEID CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data) September 30, December 31, (unaudited) Assets Current Assets: Cash and cash equivalents $ $ 28 Prepaid expenses and other current assets 82 Total Current Assets Equipment, net 29 44 Prepaid tax advance to Stanley — Goodwill Intangibles, net Other assets 38 Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of liability to Stanley — Short term debt — Warrant Liability 49 — Note payable — Accrued preferred stock dividends payable 84 24 Total Current Liabilities Liability to Stanley — Contingent earn-out liability Stock obligation to related party (see Note 8) Total Liabilities Commitments and contingencies Stockholders’ Deficit: Preferred stock, 5,000,000 shares authorized, $.001 par value; Series F Preferred – 876 and 1,500 shares issued and outstanding, liquidation preference of $960 and $1,524, at September 30, 2012 and December 31, 2011 — Common stock, 470,000,000 shares authorized, $.01 par value; 173,080,051 and 53,997,779 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) Subscription Receivable ) Note receivable for shares issued ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 POSITIVEID CORPORATION Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ — $ — $ — $ — Cost of sales — Gross profit — Operating expenses: Selling, general and administrative Research and development 35 Impairment of development costs — — Stock compensation to related party (see Note 9) — — Total operating expenses Operating loss from continuing operations ) Other income (expense), net ) 4 ) 80 Loss from continuing operations ) Discontinued operations: Income (loss) from discontinued operations — 28 — Impairment of goodwill — — — ) Total loss from discontinued operations — 28 — ) Net loss ) Preferred stock dividends ) Beneficial conversion dividend on preferred stock ) — ) — Net loss attributable to common stockholders $ ) $ (6,366 ) $ ) $ ) Loss from continuing operations per common share attributable to common stockholders $ ) $ ) $ ) $ ) Loss from discontinued operations per common share — Loss per common share attributable to common stockholders – basic and diluted $ ) $ (0.16 ) $ ) $ ) Weighted average shares outstanding – basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 POSITIVEID CORPORATION Condensed Consolidated Statement of Stockholders’ Deficit For the Nine Months Ended September30, 2012 (In thousands, except share data) (Unaudited) Additional Note Receivable For Total Stockholders’ Preferred Stock Common Stock Paid-in Accumulated Shares Subscription Equity Shares Amount Shares Amount Capital Deficit Issued Receivable (Deficit) Balance at January 1, 2012 $
